COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §
 IN RE
                                                 §               No. 08-08-00298-CV

 MID-CONTINENT PREFERRED LIFE                    §              An Original Proceeding
 INSURANCE COMPANY,
                                                 §                   in Mandamus

 RELATOR                                         §

                                                 §


                                  MEMORANDUM OPINION

                        ON PETITION FOR WRIT OF MANDAMUS

       Relator, Mid-Continent Preferred Life Insurance Company, asks this Court to issue a writ of

mandamus against the Honorable Maria Salas-Mendoza, Judge of the 120th District Court of El Paso

County, in order to compel Judge Salas-Mendoza to grant Relator’s plea to the jurisdiction. In order

to be entitled to mandamus relief, a relator must meet two requirements. First, the relator must show

that the trial court clearly abused its discretion. In re Prudential Insurance Company of America,

148 S.W.3d 124, 135 (Tex. 2004). Second, the relator must demonstrate he has no adequate remedy

by appeal. Id. at 136. Based on the petition and record before us, we are unable to conclude that

Relator is entitled to the relief requested. Accordingly, we deny mandamus relief. See TEX .R.APP .P.

52.8(a).


December 11, 2008
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.
Carr, J. (Not Participating)